     Case 2:15-cv-00363-KJM-AC Document 121 Filed 04/16/21 Page 1 of 3


1    DANA A. SUNTAG, (State Bar No. 125127)
     JOSHUA J. STEVENS, (State Bar No. 238105)
2    HERUM\CRABTREE\SUNTAG
     A California Professional Corporation
3    5757 Pacific Avenue, Suite 222
     Stockton, California 95207
4    Telephone: (209) 472-7700
     Facsimile: (209) 472-7986
5    dsuntag@herumcrabtree.com
     jstevens@herumcrabtree.com
6    Attorneys for All Defendants
7    Lori Rifkin, Esq. (State Bar No. 244081)
     Rifkin Law Office
8    3630 High Street, # 18917
     Oakland, California 94619
9    Telephone: (510) 414-4132
     lrifkin@rifkinlawoffice.com
10
     Dan Stormer, Esq. (State Bar No. 101967)
11   HADSELL STORMER RENICK & DAI LLP
     128 N. Fair Oaks Avenue
12   Pasadena, California 91103
     Telephone: 626-585-9600
13   Facsimile: 626-577-7079
     dstormer@hadsellstormer.com
14   Attorneys for Plaintiff
15
                                 UNITED STATES DISTRICT COURT
16
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
17
     Nathaniel Smith,                                  CASE NO.: 2:15-CV-00363-KJM-AC
18
                         Plaintiff,                    STIPULATION AND ORDER FOR
19
                                                       DISMISSAL OF ENTIRE CASE WITH
            v.
20                                                     PREJUDICE
     City of Stockton; Officer Patrick Mayer,
21   Officer Robin Harrison, and Officer Michael       [No hearing requested]
     Perez, in their individual capacities; and
22   Chief of Police Eric Jones, in his official and
     individual capacities,
23
                         Defendants.
24

25

26



                                                   1
                                  STIPULATION AND ORDER FOR DISMISSAL
     Case 2:15-cv-00363-KJM-AC Document 121 Filed 04/16/21 Page 2 of 3


1                                           RECITALS
2          A.      On June 21, 2016, Plaintiff filed his operative Complaint, naming the City

3    of Stockton, Stockton Police Department Officers Patrick Mayer, Robin Harrison, and

4    Michael Perez, and Stockton Chief of Police Eric Jones, as Defendants

5    (“Defendants”). (ECF No. 36.)

6          B.      Defendants filed Answers to Plaintiff’s Complaint. (ECF Nos. 6, 14, 22,

7    and 31.) There is no counterclaim or cross-claim.

8          C.      On March 4, 2021, at a settlement conference presided over by

9    Magistrate Judge Allison Claire, the parties reached a settlement, and Plaintiff now

10   wishes voluntarily to dismiss the entire action, with prejudice, pursuant to the

11   settlement.

12                                        STIPULATION
13         IT IS STIPULATED AND AGREED, by and between Plaintiff and the

14   Defendants, through their undersigned counsel of record, that this entire action be

15   dismissed with prejudice as to all Defendants, each party to bear their own fees and

16   costs, including without limitation attorneys’ fees, pursuant to Rule 41(a)(2) of the

17   Federal Rules of Civil Procedure.

18         Respectfully Submitted,

19   As authorized on: April 16, 2021                RIFKIN LAW OFFICE

20                                            By:    /s/ Lori Rifkin____________
                                                     LORI RIFKIN
21                                                   Attorneys for Plaintiff

22
     Dated: March 11, 2021                           HERUM\CRABTREE\SUNTAG
23                                                   A California Professional Corporation

24                                            By:    /s/ Joshua J. Stevens
                                                     JOSHUA J. STEVENS
25
                                                     Attorneys for Defendants
26



                                                2
                               STIPULATION AND ORDER FOR DISMISSAL
     Case 2:15-cv-00363-KJM-AC Document 121 Filed 04/16/21 Page 3 of 3


1                                  SIGNATURE ATTESTATION
2           Pursuant to Eastern District of California Local Rule 131(e), I attest that I

3    obtained agreement in placing Plaintiffs’ counsel’s e-signature on this document and

4    filing the same with the Court.

5                                                          By: /s/ - Joshua J. Stevens_
                                                                     Joshua J. Stevens
6

7

8                                           ORDER
9                  IT IS SO ORDERED.
10
     Dated: ____________, 2021                      ______________________________
11                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                 3
                                STIPULATION AND ORDER FOR DISMISSAL
